Citation Nr: 1020619	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  08-27 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial compensable evaluation for 
osteoporosis of the right wrist. 

4.  Entitlement to an initial compensable evaluation for 
osteoporosis of the left wrist.

5.  Entitlement to an initial compensable evaluation for 
osteoporosis of the lumbar spine.

6.  Entitlement to an initial compensable evaluation for 
osteoporosis of the right hip.

7.  Entitlement to an initial compensable evaluation for 
osteoporosis of the left hip.

8.  Entitlement to an initial compensable evaluation for 
osteoporosis of the right foot.

9.  Entitlement to an initial compensable evaluation for 
osteoporosis of the left foot.

10.  Entitlement to an initial compensable evaluation for 
osteoporosis of the right ankle.

11.  Entitlement to an initial compensable evaluation for 
osteoporosis of the left ankle.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel




INTRODUCTION

The Veteran served on active duty from August 1965 to January 
1967 with prior unverified periods of active duty for 
training (ACDUTRA) in 1964 and 1965.

These matters come before the Board of Veterans' Appeals 
(Board) from October 2007 and October 2008 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in North Little Rock, Arkansas.

In August 2009, the Veteran testified at a Travel Board 
hearing before the undersigned.  A transcript is associated 
with the claims folder.  

Although the Veteran has submitted evidence of multiple 
medical disabilities, and made a claims for the highest 
ratings possible, he has not submitted evidence of 
unemployability, or claimed to be unemployable; therefore, 
the question of entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities has not been raised.  Rice v. Shinseki, 22 Vet. 
App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. 
Cir. 2001).  

Entitlement to service connection for bilateral peripheral 
neuropathy of the lower extremities and dizziness and vertigo 
were denied in a May 2009 rating decision.  Notice of the 
decision was mailed to the Veteran on May 26, 2009.  The 
Veteran filed a notice of disagreement with that decision.  
On November 13, 2009, the RO provided the Veteran a Statement 
of the Case (SOC) addressing those issues.  He was advised 
that he had to file his substantive appeal within 60-days 
from the dated of the SOC or within the one year from the 
date of the adverse rating action.  To date, no 
correspondence/appeal has been received.

The entitlement to service connection for a lumbar spine 
disorder, claimed as spinal canal stenosis of the lumbar 
spine, been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and 
it is referred to the AOJ for appropriate action.  

FINDINGS OF FACT

1.  Bilateral hearing loss is causally related to active 
service.

2.  Tinnitus is causally related to active service.

3.  The osteoporosis of the Veteran's right wrist results in 
a noncompensable limitation of motion.

4.  The osteoporosis of the Veteran's left wrist results in a 
noncompensable limitation of motion.

5.  A preponderance of the evidence characterized 
osteoporosis of the lumbar spine, right foot, left foot, 
right hip, left hip, right ankle, and left ankle as minimal 
with no compression fractures or related joint dysfunction, 
including limitation of motion or function. 


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, bilateral 
hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 
1154, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.385 (2009).

2. Resolving all doubt in the Veteran's favor, tinnitus was 
incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 
(2009).

3.  The criteria for an initial 10 percent evaluation, but no 
higher, for osteoporosis of the right wrist were met.  38 
U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5013, 5215 (2009).

4.  The criteria for an initial 10 percent evaluation, but no 
higher, for osteoporosis of the left wrist were met.  38 
U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5013, 5215 (2009).

5.  The criteria for an initial compensable evaluation for 
osteoporosis of the lumbar spine were not met.  38 U.S.C.A. § 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 
4.71a, Diagnostic Codes 5013, 5237 (2009).

6.  The criteria for an initial compensable evaluation for 
osteoporosis of the right hip were not met.  38 U.S.C.A. § 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 
4.71a, Diagnostic Code 5013 (2009).

7.  The criteria for an initial compensable evaluation for 
osteoporosis of the left hip were not met.  38 U.S.C.A. § 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 
4.71a, Diagnostic Code 5013 (2009).

8.  The criteria for an initial compensable evaluation for 
osteoporosis of the right foot were not met.  38 U.S.C.A. § 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 
4.71a, Diagnostic Codes 5013, 5284 (2009).

9.  The criteria for an initial compensable evaluation for 
osteoporosis of the left foot were not met.  38 U.S.C.A. § 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 
4.71a, Diagnostic Code 5013, 5284 (2009).

10.  The criteria for an initial compensable evaluation for 
osteoporosis of the right ankle were not met.  38 U.S.C.A. § 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 
4.71a, Diagnostic Code 5013 (2009).

11.  The criteria for an initial compensable evaluation for 
osteoporosis of the left ankle were not met.  38 U.S.C.A. § 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 
4.71a, Diagnostic Code 5013 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Further, this notice must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

Regarding the claims of entitlement to service connection for 
bilateral hearing loss and tinnitus, the Board is granting in 
full the benefits sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and need not be further considered.

As for the remaining issues, the Veteran filed his claims of 
service connection for osteoporosis in January 2008.  He was 
notified of the provisions of the VCAA by the RO in 
correspondence dated in March and May 2008.  These letters 
notified the Veteran of VA's responsibilities in obtaining 
information to assist him in completing his claims, 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claims, and provided other 
pertinent information regarding VCAA.  In an October 2008 
rating decision, the RO granted entitlement to service 
connection and assigned multiple initial noncompensable 
evaluations for osteoporosis of the various joints listed on 
the title page.  The Veteran appealed the assignment of the 
initial evaluations for those benefits.  He was again 
notified of the provisions of the VCAA by the RO in 
correspondence dated in November 2008.

With respect to the Dingess requirements, in May 2008, the RO 
provided the Veteran with notice of what type of information 
and evidence was needed to establish a disability rating, as 
well as notice of the type of evidence necessary to establish 
an effective date.  With that letter, the RO effectively 
satisfied the remaining notice requirements with respect to 
the issues on appeal.  

Nevertheless, as noted above, the Veteran's claims for 
initial ratings for osteoporosis arise from his disagreement 
with the initial evaluations assigned following the grants of 
service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist a veteran in the development of 
his claims.  This duty includes assisting him in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  



First, the RO has obtained service treatment records and VA 
treatment records.  The Veteran submitted written statements 
discussing his contentions and private treatment records.  He 
was also provided an opportunity to set forth his contentions 
during the hearing before the undersigned in August 2009. 

Next, specific VA medical examinations and VA addendum 
opinion pertinent to the issues on appeal were obtained in 
June 2008, January 2009, and April 2009.  The Board finds the 
above VA examination reports and VA addendum medical opinion 
to be thorough and adequate upon which to base a decision 
with regard to the Veteran's claims.  The VA examiners 
personally interviewed and examined the Veteran, including 
eliciting a history from the Veteran, and provided the 
information necessary to evaluate the Veteran's disabilities 
under the applicable rating criteria.  In addition, there is 
no indication that the VA examiners were not aware of the 
Veteran's past medical history or that they misstated any 
relevant fact.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007) 
(noting that a medical opinion must describe the disability 
in sufficient detail so the Board can make a fully informed 
evaluation of the disability).  There is no objective 
evidence indicating that there has been a material change in 
the severity of the Veteran's osteoporosis since the January 
2009 VA examination.  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate examination was conducted.  
VAOPGCPREC 11-95.  Therefore, the available records and 
medical evidence have been obtained in order to make adequate 
determinations as to these claims.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Service Connection for Bilateral Hearing Loss and Tinnitus

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  

For certain chronic disorders, to include other organic 
diseases of the nervous system, service connection may be 
granted if the disease becomes manifest to a compensable 
degree within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2009).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. §3.385 (2009).

The Board points out, however, that the absence of in-service 
evidence of hearing loss is not fatal to a claim for service 
connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Evidence of a current hearing loss disability (i.e., one 
meeting the requirements of 38 C.F.R. § 3.385, as noted 
above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).

To establish service connection for tinnitus, the veteran is 
not obliged to show that his hearing loss or tinnitus was 
present during active military service.  However, if there is 
insufficient evidence to establish that a claimed chronic 
disability was present during service, the evidence must 
establish a nexus between his current disability and his in-
service exposure to loud noise.  Godfrey v. Derwinski, 2 Vet. 
App. 352 (1992).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has rejected the view that competent 
medical evidence is required when the determinative issue in 
a claim for benefits involves either medical etiology or a 
medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 
(Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event. However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102 (2009).

Hearing Loss

Service treatment records do not reflect any complaints, 
treatment, or diagnoses of bilateral hearing loss or 
tinnitus.  Prior to November 1967, audiometric results were 
reported in standards set forth by the American Standards 
Association (ASA). Those are the figures on the left of each 
column below and are in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  The hearing evaluations discussed below were 
conducted using the ASA standards. Therefore, in order to 
facilitate data comparison, the ASA standards (in 
parentheses) have been converted to ISO-ANSI standards.  For 
ISO conversion, the Board added (+15) (+10) (+10) (+10) (+5).  
The following audiometric findings were reported during the 
Veteran's unverified periods of ACDUTRA in 1964 and 1965. 

Pure tone thresholds, in decibels, were reported as follows 
in a January 1964 audiogram:


HERTZ

500
1000
2000
3000
4000
RIGHT
(15) 30
(0) 10
(5) 15
(0) 10
(10) 15
LEFT
(15) 30
(5) 15
(15) 25
(10) 20
(10) 15

Pure tone thresholds, in decibels, were reported as follows 
in a January 1965 examination report:


HERTZ

500
1000
2000
3000
4000
RIGHT
(15) 30
(15) 25
(15) 25
(15) 25
(20) 25
LEFT
(15) 30
(15) 25
(15) 25
(15) 25
(15) 20

The Veteran's DD Form 214 did not list any military 
occupational specialties (MOS) but indicated that the Veteran 
successfully completed Radioman school from August 1964 to 
February 1965.

In an April 2008 private audiological evaluation report from 
A.W., M.D., audiometric examination results did reflect 
bilateral hearing loss for VA purposes as defined by 38 
C.F.R. § 3.385.  In an attached April 2008 statement, the 
physician noted that the Veteran complained of ringing in his 
ears that started during radio school in service.  It was 
further noted that the Veteran reported noise exposure during 
service from Morse code training as well as machinery.  The 
physician diagnosed bilateral sensorineural hearing loss, 
noting that patients with sensorineural hearing loss have a 
phenomenon known as tinnitus.  In addition, the physician 
opined that the Veteran's hearing loss was more likely than 
not caused by his noise exposure from his past military 
experience and that tinnitus was secondary to the 
sensorineual hearing loss.  

In a July 2008 VA audio examination report, the Veteran 
complained of constant, bilateral tinnitus that began during 
service, denied exposure to loud noise prior to service, 
detailed in-service noise exposure from radios and 
helicopters without hearing protection, and denied 
occupational and recreational noise exposure since service.  
Pure tone thresholds, in decibels, were reported as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
 10
10
20
20
55
LEFT
15
15
25
25
55

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 100 percent in the left ear.  
The examiner, a VA audiologist, indicated that without a 
service exit audiogram, it was not possible to provide an 
opinion, other that one based upon speculation, concerning 
the relationship of this Veteran's hearing loss and tinnitus 
to his noise exposure while in service.

In multiple written statements of record as well as his 
August 2009 hearing testimony, the Veteran asserted that his 
duties as a radioman exposed him to high pitched noises via 
Morse Code delivered through earphones for prolonged periods 
of time, constant noise from a dot matrix printer, and noise 
from helicopters when delivering messages around the ship.  
He has repeatedly indicated that he was not offered ear 
protection during active service. 

The Board has considered the Veteran's statements concerning 
in-service noise exposure as well as his documented duty 
assignment during his period of active duty.  In giving due 
consideration to the places, types, and circumstances of his 
service, noise exposure (listening Morse Code with earphones 
and being within close proximity to office 
equipment/machinery) is conceded.  38 U.S.C.A. 
§ 1154(a).  The Board also notes that the post-service VA 
audiometric examination results dated in July 2008 did 
reflect bilateral hearing loss for VA purposes as defined by 
38 C.F.R. § 3.385.  

In view of the totality of the evidence, including the 
Veteran's documented in-service duty assignment and conceded 
in-service noise exposure, his current complaints of 
bilateral hearing loss and contentions that it is related to 
in-service noise exposure, and the April 2008 private 
evaluation that specifically related the Veteran's hearing 
loss to his conceded noise exposure, the Board finds that 
bilateral hearing loss is as likely as not due to noise 
exposure during active service.  Resolving reasonable doubt 
in his favor, the Board finds that the evidence supports 
entitlement to service connection for bilateral hearing loss.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  As such, the appeal is 
granted.

Tinnitus

For the reasons set forth above, service connection is 
warranted for bilateral hearing loss.  The fact that the 
Veteran has been diagnosed as having bilateral hearing loss 
and has been awarded service connection for hearing loss adds 
to the credibility of his contention that his tinnitus is 
related to service because "an associated hearing loss is 
usually present" with tinnitus.  See The MERCK Manual, Sec. 
7, Ch. 82, Approach to the Patient with Ear Problems.  
Concerning this, the Board notes that tinnitus may occur as a 
symptom of nearly all ear disorders including sensorineural 
or noise-induced hearing loss.  Id.  With regard to the 
latter, the evidence of record reflects that the Veteran's 
bilateral hearing loss is noise-induced, i.e., a result of 
his exposure to acoustic trauma during service.  In this 
regard, the Board notes that "high frequency tinnitus 
usually accompanies [noise-induced] hearing loss."  The 
MERCK Manual, Section 7, Ch. 85, Inner Ear.

As noted above, the April 2008 evaluation report from A.W., 
M.D. indicates that the Veteran's tinnitus is secondary to 
his bilateral hearing loss.  The cited provisions from The 
MERCK Manual confirm that tinnitus usually accompanies 
sensorineural or noise-induced hearing loss, which the 
Veteran believes he has.  Additionally, the Veteran has 
reported that he began to experience tinnitus in service but 
did not know what it was until 2007.  Shortly thereafter, he 
filed his claim for service connection.

Here, based on the above determination that service 
connection is warranted for bilateral hearing loss, the April 
2008 private audio evaluation report, the provisions from The 
MERCK Manual noted above, and the Veteran's statements, the 
Board concludes that there is support for the conclusion that 
the Veteran's tinnitus is attributed to his period of active 
military service.  Consequently, the Board finds, based on 
this record that the Veteran's tinnitus is as likely 
associated with his service-connected noise-induced bilateral 
hearing loss as it is the result of some other factor or 
factors.  

Therefore, on the basis of the above analysis, and after 
consideration of all of the evidence, the Board finds it is 
as likely as not that the Veteran's tinnitus is related to 
his active military service.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
As such, the appeal is granted.

Entitlement to Initial Compensable Ratings for Osteoporosis 
of Various Joints

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2 (2009), and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3 (2009).  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2009).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2009); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994). 

The Court has also held that, in a claim of disagreement with 
the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Board further 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following matters 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

In this case, the Veteran was assigned initial noncompensable 
evaluations for his service-connected osteoporosis of the 
right wrist, left wrist, right hip, left hip, right ankle, 
and left ankle pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5013 (2009).  

Diagnostic Code 5013 states that osteoporosis, with joint 
manifestations, is to be rated as degenerative arthritis 
under Diagnostic Code 5003, which in turn, states that the 
severity of degenerative arthritis, established by X-ray 
findings, is to be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints affected, which in this case would be Diagnostic 
Code 5215 (limitation of motion of the wrist), Diagnostic 
Code 5251 (limitation of extension of the thigh), Diagnostic 
Code 5252 (limitation of flexion of the thigh), and 
Diagnostic Code 5271 (limited of motion of the ankle).  

When there is arthritis with at least some limitation of 
motion, but to a degree which would be noncompensable under a 
limitation-of-motion code, a 10 percent rating will be 
assigned for each affected major joint or group of minor 
joints.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation is warranted if there is X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups and a 20 percent evaluation is 
authorized if there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups and there 
are occasional incapacitating exacerbations.   However, Note 
(2) to Diagnostic Code 5003 provides that the 20 percent and 
10 percent ratings based on X-ray findings with no limitation 
of motion of the joint or joints will not be utilized in 
rating conditions listed under Diagnostic Codes 5013 to 5024, 
inclusive.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009).

The Veteran has also been assigned an initial noncompensable 
evaluation for his service-connected osteoporosis of the 
lumbar spine, pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 
5013-5237.  The hyphenated diagnostic code indicates that 
osteoporosis, with joint manifestations, under Diagnostic 
Code 5013, is the service-connected disorder and lumbosacral 
strain, under Diagnostic Code 5237, is a residual condition.  
38 C.F.R. § 4.27 (2009).

Diagnostic Code 5237 indicates that lumbosacral strain should 
be evaluated under the General Rating Formula for Disease and 
Injuries to the Spine.  Under the General Rating Formula, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, a 10 percent 
disability evaluation is contemplated when there is forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, the combined range of 
motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or, there is muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height.  38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of 
the Spine (2009).

In addition, the Veteran has been assigned initial 
noncompensable evaluations for his service-connected 
osteoporosis of the right and left foot, pursuant to 38 
C.F.R. § 4.71a, Diagnostic Codes 5013-5284.  The hyphenated 
diagnostic code indicates that osteoporosis, with joint 
manifestations, under Diagnostic Code 5013, is the service-
connected disorder and other foot injuries, under Diagnostic 
Code 5284, is a residual condition.  38 C.F.R. § 4.27 (2009).

Under Diagnostic Code 5284, moderate residuals of other foot 
injuries warrant a 10 percent rating.  A 20 percent rating 
requires moderately severe residuals. A 30 percent rating 
requires severe residuals.  38 C.F.R. § 4.71a, Diagnostic 
Code 5284 (2009).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examinations on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2009).

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.  The Board notes that the guidance provided 
by the Court in DeLuca must be followed in adjudicating 
claims where a rating under the diagnostic codes governing 
limitation of motion should be considered.

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  Actually painful, unstable, or malaligned 
joints, due to healed injury, are as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59 
(2009).

When all the evidence is assembled, the determination must be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

An October 2007 VA bone density procedure revealed abnormal 
bone density and bone loss of multiple joints.  The Veteran 
filed his claims for service connection for osteoporosis in 
January 2008, contending that medications for his service-
connected seizure disorder had caused osteoporosis of 
multiple joints.

In an April 2008 VA treatment note, a VA nurse indicated that 
the Veteran did have a diagnosis of osteoporosis due to 
chronic Dilantin and Phenobarbital required to control his 
seizures. 

In a June 2008 VA bones examination report, it was noted that 
evidence of record confirmed findings of osteoporosis in the 
spine, hips, ankles, wrists, and feet.  It was further 
indicated that the Veteran has evidence of central canal 
stenosis in the lumbar spine, especially at L4-5, with mild 
bilateral foraminal narrowing at that level.  Previous MRI 
findings were noted to reveal moderate to severe left 
paracentral disk protrusion at T11-12 of the spinal cord and 
some right lateral and paracentral disk protrusion and 
osteophyte complex at T4-5 and T5-6.  As a result of these 
findings, the examiner noted that the Veteran has had foot 
drop on the left for a number of years as well as documented 
neuropathy in the left leg.  After examining the Veteran and 
reviewing the claims file, the VA examiner opined that the 
Veteran as likely as not has osteoporosis secondary to 
treatment of his service-connected psychomotor seizure 
disorder.  However, he specifically indicated that physical 
manifestations of neuropathy in the left leg with foot drop 
did not appear to be secondary to osteoporosis but rather to 
the degenerative disk disease and osteoarthritis, which were 
separate problems from that of the osteoporosis.  The VA 
examiner reported that the Veteran did not currently have 
evidence of side effects of the demonstrated osteoporosis at 
the wrists, hips, ankles, feet, and back.

In a June 2008 statement from Dr. J, it was indicated that a 
Bone Densitometry Test showed osteoporosis in the Veteran's 
left hip.  In an addendum notation, the physician commented 
that the Veteran's spine measurements were consistent with 
advanced osteoporosis as well.  In a December 2008 private 
treatment record from that physician, it was noted that the 
Veteran had numerous range of motion deficits which were 
"believed" to stem from his documented osteoporosis, 
although a direct correlation between osteoporosis and the 
degree of joint disability was "not understood in current 
science".  

In a January 2009 VA bones examination report, it was noted 
that the Veteran had moderate to severe osteopenia with no 
compression fractures of any long bone or vertebral body 
since the diagnosis was made in 2007.  Detailed physical 
examination findings, including range of motion testing for 
affected joints and discussion of functional limitations, 
were listed for the lumbar spine, wrists, hips, ankles, and 
feet.  Thereafter, the examiner listed a diagnostic 
impression of congenital and acquired spinal canal stenosis 
of the lumbar spine (L2 through L5), bilateral peroneal nerve 
palsy secondary to spinal canal stenosis, mild osteoporosis 
of the hips, ankles, wrists, feet, and lumbar spine without 
compression fractures, and peripheral neuropathy.  The 
examiner commented that the Veteran has mild osteoporosis or 
moderate to moderately severe osteopenia without frank 
osteoporosis or compression fractures in the spine or any 
long bone.  It was specifically indicated that spinal canal 
stenosis in the lumbar spine was responsible for peroneal 
nerve palsy and peripheral neuropathy and was thus the major 
causation of his disability, not the osteoporosis involving 
hips, ankles, wrists, feet, and lumbar spine. 

In an April 2009 VA addendum report, a VA physician reviewed 
the claims file as well as the previous VA examination 
findings from January 2009.  He reiterated that significant 
findings are that the Veteran has degenerative disk disease 
and arthritis of the spine and that his problems in the hips, 
ankles, and feet are secondary to neuropathy from that 
problem and not to his osteoporosis.  Documented osteoporosis 
in the hips, ankles, feet, wrists, and lumbar spine was 
listed as minimal.  Thereafter, the examiner specifically 
indicated that the only joint findings related to 
osteoporosis were those at the wrists and as noted in the 
prior examination, the range of motion of those joints was 
normal and did not cause any pain. 

An April 2009 EMG (electromyogram) and NCV (nerve conduction 
study) from Dr. R, revealed abnormal findings pointing to a 
diagnosis of peripheral neuropathy as the principal basis for 
foot drop with lumbar spinal stenosis as a possible 
contributory factor.  In an April 2009 statement, the private 
physician noted that lumbar spinal stenosis would only be 
related to osteoporosis if the underlying pathophysiology was 
compression fracture.


VA treatments records dated from 2005 to 2009 detailed 
findings of lower extremity peripheral neuropathy, bilateral 
dorsiflexion weakness of uncertain etiology, MRI findings 
positive for degenerative disc disease, diffuse disc bulges, 
and lumbar central canal stenosis, left foot drop of several 
years' duration, and osteopenia.  EMG findings dated in 
September 2006 were consistent with significant peripheral 
neuropathy, lower extremities, motor and sensory, axonal and 
demyelinating. 

During his August 2009 hearing, the Veteran indicated that he 
wore braces on his ankles for weakness and instability, 
suffered from foot drop, and had decreased range of motion in 
his joints related to his service-connected osteoporosis.

Wrists

As discussed above, the April 2009 VA examiner specifically 
indicated that the only joint findings related to 
osteoporosis were those at the wrists.  In the January 2009 
VA bones examination report, physical examination findings 
showed no inflammation, heat, tenderness, synovitis, scars, 
or deformity of either wrist.  Range of motion of the right 
wrist and left wrist was listed as dorsiflexion to 70 
degrees, palmar flexion to 80 degrees, ulnar deviation to 45 
degrees, and radial deviation to 20 degrees on three repeats 
that was not limited by pain, weakness, fatigability, or loss 
of coordination.    

However, also of record, specifically in the December 2008 
private treatment record from Dr. J, limitation of motion of 
the wrists is documented.  The Veteran's left wrist range of 
motion was listed as extension to 55 degrees, flexion to 80 
degrees, ulnar deviation to 45 degrees, and radial deviation 
to 15 degrees.  Right wrist range of motion was listed as 
extension to 30 degrees, flexion to 60 degrees, ulnar 
deviation to 30 degrees, and radial deviation to 10 degrees.

Limitation of dorsiflexion (extension) of either wrist to 
less than 15 degrees or limitation of palmar flexion of 
either wrist to a point in line with the forearm warrants a 
10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5215 (2009).  The average normal range of motion in the wrist 
and the forearm is dorsiflexion (extension) to 70 degrees; 
palmar flexion to 80 degrees; ulnar deviation to 45 degrees; 
radial deviation to 20 degrees; pronation to 80 degrees, and 
supination to 85 degrees.  38 C.F.R. § 4.71a, Plate I (2009).

Resolving all doubt in his favor, the Board finds there is 
evidence that the Veteran experiences noncompensable 
limitation of right and left wrist motion due to 
osteoporosis.  Separate 10 percent ratings are warranted for 
the Veteran's service-connected osteoporosis of the right 
wrist and left wrist.  In addition, no more than a 10 percent 
rating is assignable under Diagnostic Code 5003 for 
osteoporosis affecting these joints.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003, Note (2) (2009).  Consequently, the 
assignment of ratings in excess of 10 percent for right and 
left wrist osteoporosis under Diagnostic Codes 5003 and 5013 
is not warranted.  The Board further notes that a 10 percent 
rating is the maximum rating assigned for limitation of 
motion of the wrist under Diagnostic Code 5215 (2009).

The Board has also considered whether an increased rating 
based on a greater limitation of motion due to pain on use, 
including use during flare-ups, is warranted.  Even 
considering any complaints of weakness, fatigability, or loss 
of function due to pain, a higher disability may not be 
assigned.  Johnston v. Brown, 10 Vet. App. 80 (1997) (if a 
claimant is already receiving the maximum disability rating 
available based on symptomatology that includes limitation of 
motion, it is not necessary to consider whether 38 C.F.R. §§ 
4.40 and 4.45 are applicable). The only means by which a 
higher rating could be assigned would be if there is evidence 
of ankylosis of the wrist.  Ankylosis has not been 
demonstrated.

Lumbar Spine, Bilateral Hips, Bilateral Feet, and Bilateral 
Ankles

With regard to the service-connected osteoporosis of the 
remaining joints, in Mittleider v. West, 11 Vet. App. 181 
(1998), the Court found that when it is not possible to 
separate the effects of the service-connected condition from 
a nonservice-connected condition, 38 C.F.R. § 3.102, which 
requires that reasonable doubt on any issue be resolved in 
the veteran's favor, clearly dictates that such signs and 
symptoms be attributed to the service-connected condition.  
However, as discussed above, multiple VA examiners clearly 
indicated that the Veteran's documented osteoporosis in the 
hips, ankles, feet, and lumbar spine was minimal.  In other 
words, the Veteran's current joint manifestations of the 
lumbar spine, right ankle, left ankle, right hip, left hip, 
right foot, and left foot have been attributed to nonservice-
related disabilities, including peripheral neuropathy, 
arthritis of the spine, degenerative disc disease, and lumbar 
spine canal stenosis.

The Board recognizes that in his June and December 2008 
statements, a private physician, Dr. J., commented that the 
Veteran's spine measurements were consistent with advanced 
osteoporosis.  He further opined that the Veteran had 
numerous range of motion deficits which were believed to stem 
from his documented osteoporosis, although a direct 
correlation between osteoporosis and the degree of joint 
disability was not understood in current science.  Put 
another way, Dr. J. acknowledged that his opinion on this 
matter was only a personal belief that was not 
accepted/supported by the medical community (current 
science).

Medical evidence that is speculative, general, or 
inconclusive in nature cannot support a claim.  Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 
Vet. App. 521, 523 (1996).  In addition, the probative value 
of these statements is further diminished by the fact that 
their conclusions are not supported by any medical rationale.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (medical 
possibilities and unsupported medical opinions carry 
negligible probative weight).  Therefore, the Board finds 
that these opinions are not persuasive.  See also Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (holding that it 
is the factually accurate, fully articulated, sound reasoning 
for the conclusion, not the mere fact that the claims file 
was reviewed, that contributes to the probative value to a 
medical opinion).  Consequently, the Board notes that this 
evidence is insufficient to show that the physical 
examination findings discussed above, including weakness and 
limitation of motion of multiple joints, are related to the 
Veteran's service-connected osteoporosis.  

The Board finds that the most probative (persuasive) evidence 
that specifically addresses the question of whether the 
Veteran's current multiple joint symptomatology is related to 
his service-connected osteoporosis weighs against the claim.  
See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 
4 Vet. App. 467, 470-471 (1993) (the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion he 
reaches; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).  In the June 2008 and January 2009 VA 
bones examination reports as well as the April 2009 addendum 
VA medical opinion, after reviewing the claims file and 
examining the Veteran, multiple VA physicians specifically 
found that documented osteoporosis in the hips, ankles, feet, 
and lumbar spine was minimal and clearly explained that the 
Veteran's current joint manifestations were related to other 
diagnosed disorders.  It was repeatedly indicated that there 
was no evidence of side effects of the demonstrated 
osteoporosis at the hips, ankles, feet, and back.  In 
addition, another private physician, Dr. R, noted that lumbar 
spinal stenosis would only be related to osteoporosis if the 
underlying pathophysiology was compression fracture, a 
symptom that has not been shown in the evidence of record.

In rendering a decision on this appeal, the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  Gabrielson 
v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 
1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report his 
osteoporosis symptoms because this requires only personal 
knowledge as it comes to him through his senses.  Layno, 6 
Vet. App. at 470.  However, the Board has weighed the 
Veteran's statements as to his osteoporosis symptomatology 
and finds his current recollections and statements made in 
connection with the claims for benefits to be of lesser 
probative value than the other clinical evidence of record, 
which does not indicate that the assignment of any increased 
evaluations are warranted.  Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (holding that interest in the outcome of a 
proceeding may affect the credibility of testimony). 

For all the foregoing reasons, the Veteran's claims for 
initial compensable evaluations for osteoporosis of the 
lumbar spine, right ankle, left ankle, right hip, left hip, 
right foot, and left foot must be denied.  The Board has 
considered staged ratings, under Fenderson v. West, 12 Vet. 
App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 
(2007), but concludes that they are not warranted.  Since the 
preponderance of the evidence is against these claims, the 
benefit of the doubt doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Additional Considerations

Finally, the Board will consider whether referral for an 
extraschedular evaluation is warranted.  The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2009), the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, is authorized to approve an 
extraschedular evaluation if the case "presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  
Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008).

In this case, the Board finds there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to his service-connected osteoporosis 
that would take the Veteran's case outside the norm so as to 
warrant the assignment of any extraschedular rating.  There 
is simply no objective evidence showing that the service-
connected osteoporosis of the right wrist, left wrist, lumbar 
spine, right ankle, left ankle, right hip, left hip, right 
foot, and left foot has alone resulted in marked interference 
with employment (i.e., beyond that contemplated in the 
currently assigned noncompensable and 10 percent ratings).

Moreover, the rating criteria reasonably describe his 
disability level and symptomatology, and provide for higher 
ratings for additional or more severe symptoms than currently 
shown by the evidence.  Thus, his disability picture is 
contemplated by the rating schedule, and the assigned 
schedular evaluations are, therefore, adequate.  
Consequently, referral to the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, under 38 
C.F.R. § 3.321 is not warranted.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for tinnitus is granted.

Entitlement to an initial 10 percent evaluation for 
osteoporosis of the right wrist is granted, subject to 
controlling regulations governing the payment of monetary 
benefits. 

Entitlement to an initial 10 percent evaluation for 
osteoporosis of the left wrist is granted, subject to 
controlling regulations governing the payment of monetary 
benefits.

Entitlement to an initial compensable evaluation for 
osteoporosis of the lumbar spine is denied.

Entitlement to an initial compensable evaluation for 
osteoporosis of the right hip is denied.

Entitlement to an initial compensable evaluation for 
osteoporosis of the left hip is denied.

Entitlement to an initial compensable evaluation for 
osteoporosis of the right foot is denied.

Entitlement to an initial compensable evaluation for 
osteoporosis of the left foot is denied. 

Entitlement to an initial compensable evaluation for 
osteoporosis of the right ankle is denied.

Entitlement to an initial compensable evaluation for 
osteoporosis of the left ankle is denied.


____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


